Citation Nr: 9930934	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-05 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1957 and from December 1990 to November 1991.  He also 
had National Guard service.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1993 rating decision which denied the 
veteran's claims for service connection for sleep apnea, 
hearing loss, hypertension and diabetes mellitus.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Sleep apnea, which was not noted during the veteran's 
initial period of active duty, was present prior to the 
veteran's second period of service, and there is no 
competent medical evidence demonstrating that it increased 
in severity therein.  

2. Records from the veteran's National Guard service show a 
bilateral hearing loss in April 1974.

3. A Department of Veterans Affairs (VA) physician concluded 
in December 1996 that the veteran had noise-induced 
hearing loss.

4. National Guard medical records reveal elevated blood 
pressure in 1976.

5. National Guard medical records reflect a diagnosis of 
diabetes mellitus in June 1987, and a VA physician 
concluded that it developed in the Reserves.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for sleep 
apnea.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim for service connection for hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The veteran's claim for service connection for diabetes 
mellitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Sleep Apnea

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection for sleep apnea.  Thus, the Board finds that his 
claim is not well grounded.  Accordingly, there is no duty to 
assist him in the development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records from the veteran's first period 
of active duty show no complaints or findings pertaining to 
sleep apnea.

The National Guard medical records also are negative for 
complaints or findings concerning sleep apnea.

In a statement dated December 5, 1990, T.T., D.O., a private 
physician, related that the veteran came to his office with 
signs and symptoms consistent with sleep apnea.  He had a 
polysomnogram in August 1990 which showed a moderately severe 
mixed sleep apnea syndrome.  The physician noted that the 
veteran was advised that he required a CPAP and this would 
help correct his sleep apnea problem.  

The service medical records from the veteran's second period 
of active duty reveal that it was noted in December 1990 that 
he had been evaluated by neurology on December 5, 1990 and 
diagnosed as having sleep apnea.  It was questioned whether 
the veteran met retention or mobilization standards.  Later 
that month, the impression was sleep apnea with hypoxemia at 
night.  The veteran was unfit for retention unless he had a 
CPAP machine.  He was definitely unfit for deployment, and 
needed a permanent profile.  He was referred to the neurology 
clinic later in December 1990 with sleep apnea by 
polysomnogram.  When seen later that month in the neurology 
clinic, the assessment was sleep apnea with documented 
hypoxemia, and that he required a CPAP machine at night to 
avoid sleep attacks and fatigue during the day.  

A Medical Evaluation Board dated in February 1991 shows that 
the veteran came to medical attention for signs and symptoms 
of sleep apnea.  He brought with him the December 1990 letter 
from Dr. T.  Following an examination, the diagnosis was 
sleep apnea.  A Physical Evaluation Board (PEB) dated in May 
1991 reveals a diagnosis of sleep apnea.  It was concluded 
that it existed prior to service, and was not aggravated by 
service.  It was noted that the veteran entered service in 
December 1990, but had a confirmed diagnosis of sleep apnea 
in August 1990.  No pertinent abnormalities were noted on the 
separation examination in November 1991.

The veteran was afforded a general medical examination by the 
VA in March 1993.  He reported that about three years 
earlier, he was unusually drowsy by day and his wife told him 
that she had to wake him many times at night because he would 
stop breathing.  He had sleeps studies done and was told that 
he had sleep apnea with very frequent episodes of breath 
holding during the night.  Following an examination, the 
pertinent impression was history of sleep apnea under control 
with appropriate management.   

On VA examination in December 1996, the veteran related that 
he had sleep apnea diagnosed in 1990.  Although he was turned 
down for transfer to the Persian Gulf, he stated that he did 
not get worse in service.  It was indicated that he had it 
prior to service.  The pertinent diagnosis was sleep apnea 
which existed prior to service and was not aggravated by 
service. 

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991).  

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran does not argue, and the evidence does not 
otherwise establish, that sleep apnea was present during his 
first period of service.  Rather, he claims that it increased 
in severity during his second period of service.  

The presumption of soundness attaches only where there has 
been an induction examination in which the claimed disability 
was not detected.  Bagby v. Derwinski, 1 Vet. App. 255 
(1991).  In this case, there was no induction examination in 
conjunction with the veteran's second period of service.  
However, the VA may not penalize the veteran for this 
omission and, accordingly, it must accord the veteran the 
presumption of soundness.  See Jensen v. Brown, 19 F.3d 1413 
(1994).

The Board points out that the private physician's statement 
of December 5, 1990 establishes that sleep apnea had been 
diagnosed in August 1990.  Clearly, this demonstrates that it 
was present prior to the veteran's second period of service.  
The Board notes that a service medical record entry dated 
December 12, 1990 indicates that the veteran had been 
evaluated by neurology on December 5, 1990, (the day prior to 
the day his second period of service commenced) with a 
diagnosis of sleep apnea.  This apparently was a reference to 
the December 5, 1990 report from the private physician.  This 
constitutes clear and unmistakable evidence that sleep apnea 
was present before the veteran entered service in December 
1990.  

The question still remains, however, whether sleep apnea 
increased in severity during service.  It is significant to 
point out that the PEB concluded that the veteran's sleep 
apnea had preexisted service, and was not aggravated by 
service.  Although the veteran asserts that sleep apnea 
increased in severity during service, there is no competent 
medical evidence to support this claim.  Indeed, the PEB 
report contains the only medical opinion of record regarding 
the question of whether sleep apnea increased in severity 
during service.  The Board points out that on the VA 
examination in December 1996 the veteran acknowledged that it 
did not get worse in service.  The Court has held that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In sum, there is no 
clinical evidence that the veteran's preexisting sleep apnea 
increased in severity during his second period of service.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that he 
has sleep apnea which increased in severity in service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.

II.  Service Connection for Hearing Loss, 
Hypertension and Diabetes Mellitus

The service medical records from the veteran's first period 
of service show no complaints or findings concerning 
hypertension.  

Private medical records dated from 1969 to 1980 have been 
associated with the claims folder.  Blood pressure readings 
in October 1969 were 136/92 and 140/100.  The following 
month, blood pressure was 140/98.  Additional elevated blood 
pressure readings are of record.  It was noted in January 
1977 that the veteran had been told that he had hypertension 
at Ft. Sam Houston, and that he had been given a 
prescription.  

The veteran's National Guard medical records show that the 
veteran was evaluated for hypertension in October 1976.  For 
the previous month, he had noted recurrent throbbing, 
superior, occipital headaches.  He was checked in the troop 
clinic and found to be mildly hypertensive.  Following an 
examination, the diagnosis was essential hypertension, 
moderate.  Medication was prescribed.  The veteran was 
afforded an over-40 examination in June 1987.  An audiometric 
test was conducted, and it was noted that the veteran had a 
high frequency hearing loss.  A urinalysis was also done on 
this examination, and under the summary of defects and 
diagnoses, diabetes, new diagnosis was listed.  It was 
indicated that "local doctor to control diabetes, discussed 
with patient."  

On VA general medical examination in March 1993, the veteran 
reported that he was told about 1987 that he had diabetes.  
The pertinent impression was history of diabetes mellitus.

Another VA examination was conducted in December 1996.  The 
veteran related that he apparently developed diabetes in June 
1987.  He stated that he was in the military reserves and was 
treated with oral tablets with fairly good control.  He had 
had no neuropathy or progression of diabetes.  Following an 
examination, the diagnoses were diabetes mellitus, type II, 
developed while in the military reserves before active time, 
not acquired in service, controlled and not aggravated by 
service; and essential hypertension which began in 1976, 
prior to service, and existed prior to service and had not 
progressed and not aggravated by service.  

A VA ear, nose and throat examination was conducted in 
December 1996.  The veteran related a history of noise 
exposure in service.  An audiometric examination showed a 
bilateral sensorineural hearing loss.  The diagnosis was 
asymetric sensorineural hearing loss, probably noise induced.  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza, 7 Vet. App. 498.

With respect to the claims for service connection for hearing 
loss, hypertension and diabetes mellitus, the initial 
question is whether the veteran has submitted a well-grounded 
claim.  As noted above, the Board points out that the 
National Guard medical records reflect abnormal hearing, 
elevated blood pressure and a diagnosis of diabetes.  It was 
noted on VA examination in December 1996 that the veteran had 
diabetes mellitus which developed while the veteran was in 
the reserves and that he had hypertension which began in 
1976.  While the examiner indicated that this was prior to 
service, it is noted that the initial indication of 
hypertension was contained in National Guard records.  
Similarly, the Board points out that the December 1996 VA 
audiology examination shows that he had a noise-induced 
hearing loss.  The veteran testified that during service he 
was exposed to acoustic trauma.  Based on this evidence, the 
Board concludes that the veteran's claims are well grounded.  
These matters will be discussed further in the remand section 
below. 


ORDER

Service connection for sleep apnea is denied.

The claim of entitlement to service connection for hearing 
loss is well-grounded.

The claim of entitlement to service connection for 
hypertension is well-grounded.

The claim of entitlement to service connection for diabetes 
mellitus is well-grounded.


REMAND

The veteran asserts that service connection is warranted for 
hearing loss, hypertension and diabetes.  As noted above, 
these claims are well grounded.

The National Guard records reflect treatment for hearing 
loss, hypertension and diabetes.  However, the specific dates 
the veteran had active duty for training have not been 
verified.  Thus, it is not clear whether, for example, the 
June 1987 examination (which revealed a diagnosis of 
diabetes) or any other treatment the veteran received took 
place during a period of active duty for training.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the National 
Personnel Records Center and attempt to 
verify the dates of the veteran's 
active duty for training.  

2. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for hearing loss, 
hypertension and diabetes.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

3. The veteran should then be afforded VA 
examinations by specialists in 
otolaryngology, cardiovascular disease 
and endocrinology, if available, to 
determine the nature and extent of his 
disabilities.  All necessary tests 
should be performed.  The examiners 
are requested to furnish an opinion 
within there area of specialization as 
to whether it is at least as likely as 
not that the veteran's hearing loss, 
hypertension or diabetes had its onset 
or increased in severity in the 
veteran's period of service or active 
duty for training.  Each examiner 
should provide the rationale for any 
opinion expressed.  The claims folder 
should be made available to the 
examiners in conjunction with the 
examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

